Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Applicant’s election without traverse of Group I (Claims 12-15) in the reply filed on April 27, 2021 is acknowledged.  Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2021.

Claims 12-15 are under examination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010

as in instant Claim12, 
The invention of Markus is to be used in dental restorations (Paragraph 1).  Markus fails to teach the inclusion of osteoblast cells.  However, the presence of osteoblast cells would have been obvious based on the teachings of Liu.  An artisan would have expected osteoblasts to adhere and grow on fluoropatite material because Liu teaches that osteoblasts can successfully adhere to and grow upon fluorapatite (Abstract, Discussion Section Pages 2982-2983), as in instant Claim 12.

Dependent Claims taught by EP2868634
The bioactive composition of claim 12,  wherein the glass-ceramic composition comprises a source of: 50 to 75 wt% SiO2 (Paragraph 13), 1 to 5 wt% AI2O3 (Paragraph 2O5 (Paragraph 16), 2  to 10 wt% CaO (Paragraph 18), 5 to 20 wt% Li2O (Paragraph 14), 0.5% to 8wt% Na2O (Paragraph 29), 0.5 to 8 wt% ZrO2 ( Paragraphs 26-27), 0.1 to 1.0 wt F- based on a 100 wt% total of the composition (Paragraph 19) as in instant Claim 13,  wherein the glass-ceramic composition comprises a source of:  50 to 60 wt% SiO2 (Paragraph 13), 1 to 3 wt% Al2O3 (Paragraph 24), 2 to 6 wt% P2O5 (Paragraph 16), 4 to 8 wt% CaO (Paragraph 18), 7.7 to 12.5 wt% Li2O (Paragraph 14),  0.5 to 2 wt% Na2O (Paragraph 29), 1 to 4 wt% ZrO2 (Paragraphs 26-27), and 02 to 0.8 wt% F (Paragraph 19)- based on a 100 wt% total of the composition as in instant Claim 14, 

MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] 

Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed 

In the instant case, neither the specification nor Applicant has provided evidence that the claimed concentrations are critical, thus the teachings of the references renders the claimed concentration range obvious.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010 and Ferreira (US 20140193499)

Markus and Liu apply as above to teach claims 12-14.  Markus focuses on dental restorative materials.  Neither reference teaches the introduction of B2O3.  However, the inclusion of such an agent would have been obvious based on the teachings of Ferreira.  An artisan would have been motivated to have included an agent such as B2O3 because it promotes the remodeling and healing of bone (Paragraph 120).    Thus, B2O3 is ideal to use with the system of Markus and Layton since they deal with dental restorations used to heal bone within the mouth.  Because there exists evidence of the success of B2O3 in paragraph 120, there would be a high expectation of success as in instant Claim 15. 


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells. Ferreira teaches the importance of B2O3 inclusion in such implant material.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/                Primary Examiner, Art Unit 1632